Mr. Justice Mercur
delivered the opinion of the court,
The Act of 13th June 1836 gave to the Quarter Sessions of the proper county jurisdiction to determine disputed questions between different districts of the Commonwealth, as to the settlement of paupers. Power was also thereby given to it to impose the costs and expenses of maintaining the pauper on the district properly chargeable with the support of the same.
Thus, if a poor person fell sick or died in a district in which he had not gained a settlement, so that he could not be removed therefrom, and on notice thereof, as prescribed by the act, to the overseers of the district in which he had last gained a settlement, they refused to pay the money expended for such poor person or for burying him, the 23d sect, provided that the Court of Quarter Sessions of the county in which such poor person was last settled, on complaint made, should compel the payment of all such sums of money as were thus necessarily expended.
In case a person has or is likely to become chargeable to any district into which he has come, before gaining a settlement therein, the 16th sect, provides for his removal to the district in which he was last legally settled. The 17th sect, makes it the duty of the overseers of said last district to receive him. The 19th sect, gives to any person aggrieved by such order of removal a right of appeal to the next Court of Quarter Sessions of the county from which the person was removed. In case of appeal, the 20th sect, authorizes the Court of Quarter Sessions to award to the party in whose behalf it shall be determined such costs and charges as may be reasonable and just, to be paid by the other party. The act failed to make any specific provision for the payment of costs and charges incurred by the district from which such poor person was removed, when the. district which the magistrates adjudged to be the place of his last settlement accepted him and did not appeal from the order of removal. The Quarter Sessions could not order the payment of the costs and expenses incurred by the district from which the person was removed; and no implied promise arose from such acceptance to support an action of assumpsit: Directors of Schuylkill v. Overseers of Montour, 8 Wright 484.
To provide a remedy, the Act of 15th April 1867 was passed. It declares “ it is the true intent and meaning of the existing laws of this Commonwealth that the district so accepting said poor person shall be liable to the district removing said poor person for costs and charges, in the same manner and to the same extent that they would -have been had the case been determined against said district by the Court of Quarter Sessions upon an appeal from said order of removal.” In Overseers of Williamsport v. Board of Guardians of Philadelphia, 7 W. N. C. 222, it was held that an *434application for payment under this act must be made to the court having jurisdiction over the accepting district.
We have shown on an appeal the Act of 1836 expressly authorized the Court of Quarter Sessions to award such costs and charges as may be reasonable and just against the district in which the pauper was legálly settled. The Act of 1867 imposes a liability to the same extent and in the same manner. It therefore follows that the accepting district is liable for reasonable costs and charges, and the manner of enforcing that liability is in and through the Quarter Sessions.
The admitted facts in this case are, that while the pauper had a legal settlement in the borough of Clarion, he became a charge on the county of Blair; that he was duly removed to and accepted by the borough of Clarion; that the order of removal -was duly served on the overseers of the poor of said borough, and no appeal was taken therefrom. It also appears that a bill of the expenses incurred by the county of Blair for relieving and removing the pauper was duly proved, and demand for its payment made of the overseers of the poor of said borough, before application made to the Quarter Sessions to order payment thereof. The borough denied its liability and refused to pay. It will, therefore, be seen the facts are unlike those in Renovo Overseers v. Half-Moon Overseers, 28 P. F. Smith 301. There the record did not show any acceptance of the pauper, nor any demand for payment of the expenses incurred. It therefore follows the learned judge erred in discharging the rule to show cause w'hich had been granted.
Decree reversed, and now rule reinstated and a procedendo awarded.